Citation Nr: 0300454	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  02-03 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds of the veteran's National 
Service Life Insurance (NSLI) policies.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran had reported active service from December 7, 
1942, to November 26, 1945.  He died on September [redacted], 
2000.  The appellant and the appellee are his daughters.

This matter is contested, and came before the Board of 
Veterans' Appeals (Board) on appeal from a March 2001 
determination by the RO&IC that the appellee is entitled 
to a three-quarter share of the proceeds of the veteran's 
NSLI policies and the appellant is entitled to a one-
quarter share of the proceeds.  The appellant submitted a 
notice of disagreement with the decision in April 2001, 
and a statement of the case was issued in December 2001.  
The appellant perfected her appeal to the Board in 
February 2002.


FINDINGS OF FACT

1.  All notification and development action needed to 
render a fair decision on the claim on appeal has been 
accomplished.  

2.  In an October 1999 beneficiary designation, the 
veteran designated the appellant, J. S., as the principal 
beneficiary of the proceeds of his NSLI policies.

3.  In a July 2000 designation of beneficiary, which is 
the last beneficiary designation of record, the veteran 
designated the appellee, J. C., as the beneficiary of a 
three-quarter share of the proceeds of his NSLI policies 
and he designated the appellant, J. S., as the beneficiary 
of a one-quarter share of the proceeds of his NSLI 
policies.

4.  The veteran possessed the testamentary capacity to 
execute the July 6, 2000, designation of beneficiary, and 
that beneficiary designation was not obtained by means of 
undue influence.


CONCLUSION OF LAW

The appellant is not entitled to more than a one-quarter 
share of the proceeds of the veteran's NSLI policies.  
38 U.S.C.A. §§ 1917, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.355, 8.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002)).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002);  38 C.F.R. § 
3.159(b) (2002).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c) (2002)).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the appeal at this time, as all notification 
and development action needed to render a fair decision 
has been accomplished.

By the December 2001 Statement of the Case (SOC), the RO 
has notified the appellant of the information and evidence 
necessary to substantiate her claim.  In addition, the 
appellant has been afforded an opportunity to appear at a 
hearing, but she declined.  Moreover, attempts were made 
to obtain relevant medical evidence as well as a 
handwriting sample analysis.  Given the contested nature 
of this appeal, the Board finds that the parties have been 
afforded ample opportunity to present evidence and 
argument in this case and all contested claims procedures 
have been followed, to include notification of the actions 
taken by the RO&IC.  38 C.F.R. §§ 19.100, 19.101, 19.102 
(2002). 

Under these circumstances, the Board finds that 
adjudication of the claim at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
parties.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The claim is ready to be considered on the 
merits.



II.  Factual Background

In October 1999, the veteran completed a beneficiary 
designation form naming his daughter [appellant] as the 
sole beneficiary of his NSLI policies.  This form was 
received and recorded by VA in October 1999.

Private hospital records dated in May and June 2000 
reflect the veteran's complaints of nausea, dizziness and 
lower extremity weakness.  These records show that he was 
awake and oriented times three.

In July 2000, the veteran completed a beneficiary 
designation form naming his two daughters [appellee and 
appellant] as co-beneficiaries of his NSLI policies 
entitling the appellee to a three-quarter share and the 
appellant a one-quarter share of the proceeds.  This form 
was received and recorded by VA in August 2000.  It is the 
last such designation of beneficiary form of record.  The 
veteran died in September 2000.

Following the veteran's death in September 2000, the 
appellant filed a claim in October 2000 seeking the entire 
proceeds from the veteran's NSLI policies.  The appellant 
enclosed a copy of the October 1999 designation of 
beneficiary form.  

The RO&IC issued an October 2000 letter to the appellant 
informing her that it was unable to pay her claim since 
the last change of beneficiary form was received in July 
2000 naming two principal beneficiaries - the appellee, 
entitled to a three-quarter share, and the appellant, 
entitled to a one-quarter share.

Also in October 2000, the appellee filed a claim seeking 
the proceeds from the veteran's NSLI proceeds.

In November 2000, the appellant contested in writing the 
validity of the veteran's July 2000 designation.  She said 
that either the form did not contain the veteran's true 
signature, or the designation fractions had been filled in 
without the veteran's knowledge.  The appellant enclosed a 
portion of the veteran's Last Will and Testament 
bequeathing his real and personal property to both the 
appellee and appellant to "share and share alike, per 
stirpes."  The will was dated in June 2000.

The RO received an undated statement from the appellee's 
son stating that he was a witness to the change of 
beneficiary that the veteran made in July 2000.  He said 
that the veteran had asked him to witness the designation 
and that his mother, the appellee, was also present.  He 
said that the veteran completed the form for his signature 
and appeared both alert and lucid as to his surroundings 
and the people around him.  He said that the veteran acted 
of his own free will and did not appear to be acting under 
duress of coercion when he made the designation.  He 
denied that the veteran appeared intoxicated of under the 
influence of drugs.  He said that the veteran indicated 
that the change was being made to "ensure fair 
distribution of his estate", and that the veteran was able 
to comprehend the nature and importance of his act.  He 
said that the veteran had knowledge of what he was doing 
and wanted to do it at the time in question.

In March 2001, the RO requested a forensic laboratory 
examination of the July 2000 Change of Beneficiary Form 
(VA Form 29-336b) in order to determine the authenticity 
of the signature.  Based upon the forensic examinations, 
it was the opinion of the forensic document analyst that 
the veteran was the author of the signature on the form.

In a March 2001 rating decision, the RO&IC disallowed the 
appellant's claim for a one-half share of the proceeds 
from the veteran's NSLI policies.

In her notice of disagreement in April 2001, the appellant 
reiterated her belief that the fractions on the 
beneficiary form were added after the veteran signed it.  
She also said that she had been told by one of the 
veteran's physicians that the veteran's cancer had 
metastasized to his brain and she therefore failed to see 
how he could have made any conscious decisions about 
financial or legal matters in July, August and September 
of 2000.

In a May 2001 statement, the appellee said that the 
veteran did write down the share fractions before he 
signed the designation form.  She also said that the 
reason that she mailed the designation form in August 2000 
even though it was signed in July 2000 was because life 
was very busy in July 2000 and the veteran wanted to send 
it with a signed receipt which meant a trip to the post 
office.  She added that the veteran was mentally competent 
up to the day he died and that his lawyers and office 
staff found him quite mentally competent to make his own 
decisions regarding a will he drafted in June 2000. 

In June 2001, the RO received a response to a letter it 
had sent to one of the veteran's treating physicians, 
George P. Walker III, regarding the veteran's mental 
capacity.  Dr. Walker indicated that he had first treated 
the veteran in January 1996 and last treated him in July 
2000.  He said the veteran's medical condition had been 
carcinoma of the prostate.  He opined that the veteran 
could understand the significance or importance of a 
beneficiary change on July 6, 2000, and had the mental 
ability to enact a will on or about July 6, 2000.

G. Lowndes Harrison, M.D., submitted a letter to the RO in 
June 2001 indicating that the veteran had been his patient 
from April 2000 to the day he died in September 2000.  He 
said that he had discussed the veteran's estate on two 
occasions.  The first time was two or three days into the 
veteran's radiation treatment when the veteran came to 
terms with his prognosis and finally realized that he was 
not going to survive his disease.  Dr. Harrison said he 
explicitly remembered the veteran asking him if he should 
get his affairs in order and he responded by saying that 
everyone should do as much, but that it was particularly 
advisable for the veteran.  Dr. Harrison said that the 
second time was during a follow-up appointment in June 
2000 which is the last time he saw him.  He said the 
veteran had asked him if he would write a letter that he 
was of sound mind because he anticipated a dispute in his 
estate and was planning to change his beneficiary.  Dr. 
Harrison opined that the veteran was fully aware of the 
significance of a change in his beneficiary and certainly 
had the mental ability to enact a will in June 2000.  He 
said that the veteran was "absolutely, beyond a shadow of 
a doubt, of sound mind when [they] spoke on 6/15/00."

In responding to the RO's inquiry regarding whether or not 
he remembered if the shares were on the designation form 
when the veteran signed it, the veteran's grandson (who 
was a witness) said in a June 2001 letter that he did not 
try to examine the form and was not offered the 
opportunity to view the details of the share designation.

Byron L. Nelson, M.D. submitted a letter in July 2001 to 
the RO stating that he did not see the veteran much around 
the period in question, June 2000, because he was 
terminally ill with metastatic prostate cancer and unable 
to come to the office for routine follow-up.  However, he 
said that in reviewing his chart he found numerous 
"mentions" that the veteran was confused, occasionally 
hallucinating, and disoriented to place and time.  He said 
that based on this and the medication the veteran was 
taking at the time, he would have some reservations about 
saying the veteran was competent for the purposes of 
enacting a will or making beneficiary changes on or about 
July 6, 2000.  He added that he did not actually examine 
or treat the veteran during that time, nor had he seen or 
treated him since 1999.  He said he was unable to give an 
entirely conclusive answer.

During a telephone contact between the veteran's broker 
and the RO in September 2001, the veteran's broker said 
that she last saw the veteran approximately two weeks 
before his death and in her opinion he was mentally clear 
up until that time.  She said that at their last meeting 
he was having her transfer money so that his bills could 
be paid.  She said that if she thought the veteran was not 
capably of making financial decisions, she would not have 
worked with him.

In the substantive appeal dated in February 2002, the 
appellant said that she continued to believe that the 
veteran did not sign the last designation of beneficiary 
form and that "two lawyers agreed" that it was unlikely 
that he would have made a significant change two months 
before his death, especially after he changed the will to 
include both of them equally.  She added that several 
"professionals" had reviewed the two beneficiary forms and 
agreed that the signatures did not seem to be by the same 
person.

III.  Analysis

An NSLI policy is a contract between the veteran and the 
Federal Government which assigns legally binding duties 
and responsibilities to each party.  Lee v. West, 13 Vet. 
App. 388 (2000). The veteran, as the insured party, 
possesses the right to designate the beneficiary or 
beneficiaries of the policy, and at all times enjoys the 
right to change the beneficiary or beneficiaries without 
the consent of such beneficiary or beneficiaries.  38 
U.S.C.A. § 1917 (West 1991); 38 C.F.R. § 8.19 (2002).  To 
be effective, a change of beneficiary must be made by 
notice in writing, signed by the insured, and forwarded to 
VA by the insured or his agent.  A change of beneficiary 
may not be made by last will and testament.  38 C.F.R. 
§ 8.22.

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever the veteran 
designates as the beneficiary or beneficiaries of the 
policy proceeds.  Should questions arise regarding the 
proper beneficiaries of NSLI policies, federal law rather 
than state law governs.  Elias v. Brown, 10 Vet. App. 259, 
262-63 (1997) (citing United States v. Donall, 466 F.2d 
1246, 1247 (6th Cir. 1972)); see also Wolfe v. Gober, 11 
Vet. App. 1 (1997).

Intentions by a veteran to change beneficiaries are 
liberally construed by courts so as to effectuate the 
veteran's intent, with a two-prong test being used to 
determine if an actual change of beneficiary has taken 
place.  First, there must be evidence of an intention on 
the part of the veteran to change the beneficiary, and 
second, there must be some overt act then to effectuate 
this intent.  Hammock v. Hammock, 359 F. 2d 844 (5th Cir. 
1996); Curtis v. West, 11 Vet. App. 129, 133 (1998).  The 
signing of the veteran's name to the beneficiary 
designation and having such form sent to VA are evidence 
of his intent and overt action to effectuate such intent.

The appellant has asserted that either the signature on 
the July 2000 beneficiary designation form was not that of 
the veteran, or the share distribution amounts were added 
in after the veteran signed the form.  In lieu of these 
assertions, the RO forwarded samples of the veteran's 
handwriting, submitted by both the appellant and appellee, 
and the July 2000 VA Designation of Beneficiary Form (VA 
Form 29-336b) to a forensic document laboratory in 
Washington, D.C. for analysis.  The forensic document 
analyst concluded that the veteran was indeed the author 
of VA Designation of Beneficiary Form (VA Form 29-336b) 
dated in July 2000.  As to the appellant's assertion that 
the share distribution amounts were added in after the 
veteran signed the document, she has not proffered any 
evidence that this was the case.  Her assertion alone, 
without supporting evidence, is insufficient to invalidate 
the form.  

Although the criteria as noted above to effectuate a 
change of beneficiary have been met, a change of 
beneficiary designation may still be invalid if it is 
determined that the insurer lacked testamentary capacity 
at the time of the disputed change of beneficiary.  See 38 
C.F.R. § 3.355 (2002).

Testamentary capacity is that degree of mental capacity 
necessary to enable a person to establish a testamentary 
act.  This, in general, requires that the testator 
reasonably comprehend the nature and significance of his 
act, that is, the subject and extent of his disposition, 
recognize the objects of his bounty, and appreciate the 
consequences of his act, uninfluenced by any material 
delusion as to the property or persons involved.  38 
C.F.R. §3.355 (2002).

Due consideration should be given to all facts of record, 
with emphasis being placed on those facts bearing upon the 
mental condition of the testator (insured) at the time or 
nearest the time he executed the designation or change.  
In this connection, consideration should be give to lay as 
well as medical evidence.  38 C.F.R. § 3.355 (2002).

Lack of testamentary capacity should not be confused with 
insanity or mental incompetence.  An insane person might 
have a lucid interval during which he would possess 
testamentary capacity.  On the other hand, a sane person 
might suffer a temporary mental aberration during which he 
would not possess testamentary capacity.  There is a 
general, but rebuttable, presumption that every testator 
possesses testamentary capacity.  Therefore, reasonable 
doubt should be resolved in favor of testamentary 
capacity.  38 C.F.R. § 3.355.

The burden of proving lack of testamentary capacity lies 
with the person so contesting.  Morris v. United States, 
217 F. Supp. 220 (N.D. Tex. 1963).  To rebut the 
presumption of testamentary capacity, the contestant must 
show a lack of testamentary capacity by a preponderance of 
the evidence.  Elias v. Brown, 10 Vet. App. 259 (1997).

The appellant has said that the veteran's doctor told her 
that the veteran's prostate cancer had metastasized to his 
brain and that, therefore, she contends that he lacked the 
mental capacity to make a change of beneficiaries during 
the three months preceding his death.  However, she has 
not provided any evidence to support her argument and 
rebut the presumption of testamentary capacity.  In light 
of her contention, the RO contacted several of the 
veteran's physicians who treated him for his terminal 
prostate cancer in order to obtain their opinion as to the 
veteran's testamentary capacity.  One physician, G. 
Lowndes Harrison, M.D., submitted a statement in June 2001 
stating that he treated the veteran from April 2000 to the 
day he died in September 2000.  He said that he spoke to 
the veteran on two occasions regarding his estate and that 
the last time, in June 2000, the veteran asked him if he 
would write a letter attesting to his sound mind.  He said 
the veteran told him that he was planning to change his 
beneficiary and anticipated a dispute in his estate.  He 
also said that the veteran was "absolutely, beyond a 
shadow of a doubt, of sound mind when [they] spoke on 
6/15/00", and that the veteran was fully aware of the 
significance of a change in his beneficiary and certainly 
had the mental ability to enact a will in June 2000.

Another of the veteran's physicians, George P. Walker III, 
M.D., indicated that he had treated the veteran from 
January 1996 to July 2000.  He similarly opined that the 
veteran could understand the significance or importance of 
a beneficiary change in July 2000 and had the mental 
ability to enact a will on or about July 6, 2000.

Also of record are private hospital records dated in May 
and June 2000 showing that the veteran was treated for 
nausea, dizziness and right leg weakness.  These records 
also show that the veteran was awake and oriented times 
three. 

The only medical evidence that calls into question the 
veteran's state of mind is a July 2001 letter from Byron 
L. Nelson, M.D., who said that based on a review of the 
veteran's chart, "[he] would have some reservations about 
saying [the veteran] was competent for the purposes of 
enacting a will or making beneficiary changes on or about 
July 6 or 2000."  However, Dr. Nelson admitted that he had 
not seen or treated the veteran since November 1999 and 
therefore could not give an entirely conclusive answer.  
He based his assessment on notations in the veteran's 
chart that the veteran had been confused, occasionally 
hallucinating and disoriented to time and place.  The fact 
that Dr. Nelson was not treating the veteran at the time 
he signed the change of beneficiary form and was unaware 
of the veteran's state of mind at that time diminishes the 
probativeness of his tentative statement.  In contrast, 
the statements from Drs. Harrison and Walker who were 
treating the veteran at the time he completed the change 
of beneficiary form in July 2000 and were definitive in 
their opinion that he had the mental capacity to do so, 
outweigh Dr. Nelson's statement. 

In addition to the medical statements above, the record 
also contains a recorded statement made by telephone by 
the veteran's broker who said she and the veteran last met 
approximately two weeks prior to his death.  She said that 
up until their last meeting the veteran was "mentally 
clear" and at their last meeting he had her transfer money 
so his bills could be paid.  She added that if she thought 
the veteran was not capable of making financial decisions, 
she would not have worked with him.

There is also the statement from the witness to the 
beneficiary designation who, even if related to the 
appellee, has indicated that the veteran was alert and 
lucid as to his surroundings and the people around him, 
acted of his own free will and could fully comprehend the 
nature and importance of his act.  He even said that the 
veteran explained that the reason for the change was to 
"ensure fair distribution of his estate".  

In view of the medical opinions and the statements by the 
witness to the veteran's signature, the evidence is very 
persuasive in establishing that the veteran possessed the 
necessary mental capacity to comprehend the nature and 
significance of his act, recognize the objects of his 
bounty, and appreciate the consequences of his act when he 
signed the beneficiary designation in July 2000.  The 
Board finds it interesting to note that, while the 
appellant is contesting the validity of the beneficiary 
designation on July 6, 2000, on the basis that the 
veteran's lacked the requisite testamentary capacity to do 
so, she does not appear to be contesting the veteran's 
last will in testament, signed just three weeks earlier, 
in which he bequeathed half of his real and personal 
property to the appellant. 

It is evident from the foregoing that the veteran has not 
carried her evidentiary burden of proving lack of 
testamentary capacity.

Another factor to consider is whether the veteran was 
unduly influenced into changing his beneficiary 
designation.  The Federal Courts have provided that a 
beneficiary designation may be invalid if there is undue 
influence or fraud placed upon an insured to change the 
beneficiary of his or her policy.  Generally, undue 
influence which will nullify a change of beneficiary is 
that influence or dominion, as exercised at the time and 
under the facts and circumstances of the case, which 
destroys the free agency of the testator, and substitutes 
in place thereof, the will of another.  Long v. Long, 125 
S.W. 2d 1034 (Tex. 1939).  Before a testament can be set 
aside on the grounds of undue influence, the contestant 
must prove (1) the existence and exertion of an influence; 
(2) the effect and operation of such influence 
so as to subvert or overpower the mind of the testator at 
the time of the execution of 

the testament; and (3) the execution of the testament 
which to make thereof would not have executed except for 
such influence.  Lyle v. Bentley, 406 F.2d 325 (5th Cir. 
1969).

The appellant maintains that the appellee moved in with 
the veteran when he was near death and refused him medical 
treatment other than pain medication.  She also maintains 
that the appellee would not allow her to see or speak to 
the veteran.  While it can be argued that the opportunity 
for undue influence was there due to the appellee's day-
to-day dealings with the veteran, opportunity alone is not 
sufficient to overturn a testamentary instrument.  In 
other words, the appellant has not proffered any evidence 
to show that the appellee exercised undue influence over 
the veteran for the purpose of coercing him into changing 
the designation of beneficiary in her favor.  In this 
regard, the evidence shows that the veteran contemplated 
in advance changing his beneficiary, as attested to by Dr. 
Harrison, and explained why he was doing so, " to ensure a 
fair distribution of his estate."  If the appellee indeed 
unduly influenced the veteran into signing the designation 
of beneficiary form in her favor, one could ask why she 
would also not have unduly influenced him into signing a 
will in her favor.  Instead, the veteran bequeathed his 
real and personal property equally to both the appellant 
and appellee. 

For all the foregoing reasons, the Board concludes that, 
under the law, the veteran's July 2000 change of 
beneficiary was valid, entitling the appellee to a three-
quarter share of the proceeds of the veteran's NSLI 
policies and the appellant to receive a one-quarter share.  
38 U.S.C.A. § 1917 (West 1991 & Supp. 2002).  Accordingly, 
the appellant's claim for a more than one-quarter share in 
the proceeds of the veteran's NSLI policies must be 
denied.  Id.



ORDER

The appellant's claim for entitlement to more than a one-
quarter share of the proceeds of the veteran's NSLI 
policies is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

